Name: Commission Regulation (EEC) No 2253/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  beverages and sugar;  tariff policy
 Date Published: nan

 No L 219/30 Official Journal of the European Communities 4. 8. 92 COMMISSION REGULATION (EEC) No 2253/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector is passed on to the final consumer in accordance with Article 7 of Regulation (EEC) No 1601 /92, when the products in question covered by the supply balance are imported into the Canary Islands the customs duties which are suspended pursuant to Article 3 of that Regula ­ tion should be deducted from the free-at-frontier reference price ; Whereas the measures provided for by Regulation (EEC) No 1601 /92 apply from 1 July 1992 ; whereas the measures under this Regulation should apply from the same date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), and in particular Articles 3 (4) and 7 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas, for the purposes of Articles 2 and 3 of Regula ­ tion (EEC) No 1601 /92, the quantities of table wines and similar wines from third countries eligible for the specific arrangements for supply to the Canary Islands introduced by that Regulation should be determined ; whereas, for the sake of convenience, when the arrangements are first implemented quantities should be determined for the period from 1 July 1992 to 31 August 1993 ; Whereas aid for supply should be determined with parti ­ cular regard to the geographical location of the Canary Islands ; Whereas the common detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands were laid down by Commission Regulation (EEC) No 1695/92 of 30 June 1992 (4); whereas supplementary implementing rules geared to current commercial practices in the wine ­ growing products sector, in particular regarding the dura ­ tion of the validity of licneces and certificates and the amount of the securities to ensure that operators comply with their obligations, should be laid down ; Whereas, for the purposes of sound management, time limits for submitting applications for licences and certifi ­ cates and for their issue should be laid down ; Whereas, in order to respect the objective of the arrange ­ ments, to reduce the costs of products covered by a specific supply balance and to ensure that the advantage Article 1 1 . For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance for products of the wine-growing sector which qualify for exemption from customs duties on imports from third countries or which benefit from Community aid shall be as laid down in Annex I. 2. The quantities laid down for any one of the products under CN codes ex 2204 21 and ex 2204 29 may be exceeded by up to 20 % provided the total quantity laid down in the Annex is not exceeded. Article 2 1 . The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products included in the forecast supply balance and coming from the Commnity market shall be as laid down in Annex II. 2. Products eligible for aid shall be those designated in accordance with Commission Regulation (EEC) No 3846/87 (% and in particular Part 1 7 of the Annex thereto . Article 3 Spain shall designate the competent authority for : (a) the issue of import licences ;(') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 179, 1 . 7. 1992, p. 1 . O OJ No L 366, 24. 12. 1987, p. 1 . 4. 8 . 92 Official Journal of the European Communities No L 219/31 (b) the issue of the aid certificate provided for in Article 4 (1 ) of Regulation (EEC) No 1695/92 ; (c) payment of the aid to the operators concerned. Article 4 Regulation (EEC) No 1695/92 shall apply. Article 5 1 . Applications for licences and certificates shall be submitted to the competnet authority during the first five working days of every month. An application shall be valid only if : (a) the quantity does not exceed the maximum available quantity for each group of products published by Spain ; (b) evidence is provided, before the deadline for the submission of applications, that the party concerned has lodged a security of ECU 2 per hectolitre. 2. Licences and certificates shall be issued no later than the 10th working day of each month. Article 6 1 . If licences or certificates are issued for quantities smaller than those applied for under Article 5 of Regula ­ tion (EEC) No 1695/92, the operator concerned may withdraw his application in writing within three working days from the date of issue. In such a case the secrutiy relating to the licnece or certificate shall be released. 2. Import licences and aid certificates shall expire on the last day of the third month following that of their issue. Article 7 The aid referred to in Article 2 shall be paid in respect of quantities actually supplied. Article 8 The amounts of aid referred to in Article 2 shall be adjusted when market conditions so require. Article 9 The free-at-frontier reference price to be observed in the case of exemption from customs duties pursuant to Article 1 shall be the price in the 'Other countries' column of the Annex to Commission Regulation (EEC) No 3418/88 ('), less the amount of the customs duty due in the case of non-exemption. Article 10 The rate to be applied for converting the aid referred to in Article 2 into national currency shall be the agricultural conversion rate applicable in the wine-growing sector on the first day of the month in which the application for aid was made. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No L 301 , 4. 11 . 1988 , p. 10 . No L 219/32 Official Journal of the European Communities 4. 8 . 92 ANNEX I Quantities of the forecast supply balance for the Canary Islands of products of the wine-growing sector for the period 1 July 1992 to 31 August 1993 CN code Description of goods Volume(in hectolitres) ex 2204 21 25 Wines : ex 2204 21 29 ex 2204 21 35 ex 2204 21 39   originating in third countries : wines bearing only the name of the country of origin with no other indica ­ tion or geographical designation originating in the Community : table wine within the meaning of point 1 3 of Annex I to Regulation (EEC) No 822/87 117 000 ex 2204 29 25 Wines : ex 2204 29 29 ex 2204 29 35 ex 2204 29 39   originating in third countries : wines bearing only the name of the country of origin with no other indica ­ tion or geographical designation   originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 117 000 Total 234 000 4. 8 . 92 Official Journal of the European Communities No L 219/33 ANNEX II Amounts of aid payable in respect of the products referred to in Annex I and coming from the Community market Product codes (') Note Amounts of aid (in ecus) applicable to products coming from the Community other than mainland Spain applicable to products coming from mainland Spain from 1 July to 31 August 1992 from 1 September 1992 to 31 August 1993 2204 21 25 110 0 5,50 5,50 2204 21 25 190 0 1,65 1,45 1,65 2204 21 25 910 (2) 5,50  5,50 2204 21 29 190 (3) 1,65 1,52 1,65 2204 21 35 110 0 5,50  5,50 2204 21 35 190 (3) 1,65 1,45 1,65 2204 21 39 190 0 1,65 1,52 1,65 2204 29 25 1 10 0 5,50  5,50 2204 29 25 190 (3) 1,65 1,45 1,65 2204 29 25 910 (2) 5,50  5,50 2204 29 29 190 (3) 1,65 1,52 1,65 2204 29 35 110 (2) 5,50  5,50 2204 29 35 190 (3) 1,65 1,45 1,65 2204 29 39 190 0 1,65 1,52 1,65 (*) The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regulation (EEC) No 3795/91 (OJ No L 358, 30 . 12. 1991 , p. 1 ). (2) ECU per hectolitre of product. (J) ECU per % volume and per hectolitre of product (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87).